Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition relating to casinos and gambling. The fair ballot language statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri law to:
  • repeal the current individual maximum loss limit for gambling;
  • prohibit any future loss limits;
  • require identification to enter the gambling area only if necessary to establish that an individual is at least 21 years old;
  • restrict the number of casinos to those already built or being built;
  • increase the casino gambling tax from 20% to 21%;
  • create a new specific education fund from gambling tax proceeds generated as a result of this measure called the "Schools First Elementary and Secondary Education Improvement Fund"; and
  • require annual audits of this new fund. *Page 2
  A "no" vote will maintain the current individual maximum loss limit of five hundred dollars for each gambling excursion. The casino gambling tax will not be increased nor will the "Schools First Elementary and Secondary Education Improvement Fund" be created. Also, the number of new casinos that may be built in Missouri will not be restricted.
  If passed, this measure will increase the casino gambling tax.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the initiative petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
_________________________ Jeremiah W. (Jay) Nixon Attorney General *Page 1